Per Curiam:
None of the assignments of error in this case can be sustained. The first, because the witness had sufficient knowledge of the value of the beer cooler to answer intelligently the question put to him; the second, because the bill of sale from Klopfer to Betz, not being accompanied with an offer to prove an actual delivery of the goods, was irrelevant, and this especially as against the landlord, who distrained the goods found upon the leased premises. The records of the suits, Shaw & Co. v. Klopfer, and Moser v. Klopfer, were likewise irrelevant because they concerned parties other than the defendant. The same answer applies to the third assignment, for Betz could not shield himself behind proceedings on writs to which he was not a party.
The fourth is in the same category, for if Klopfer did not choose to insist upon his alleged right, Betz could not avail himself of a transaction to which he was a stranger. The fourth is not sustained by the facts.
The judgment is affirmed.